DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 3 (the conduit has more than 3 layers) in the reply filed on 01/31/22 is acknowledged.  The traversal is on the ground(s) that having two layers, three layers, and more than three layers are not mutually exclusive. Applicant basis this on the amendments made to the claims which now require “at least two layers”, and thus the phrasing of the claims would encompass more than one species.  Applicant argues further that all the searches for each species would overlap and there is thus no serious burden. 
This is not found persuasive because having “at least two layers” still allows for three distinct embodiments, which were present in the claims and also disclosed in the specification: one in which there are two and only two layers, one in where there are three and only three layers, and one in which there are four, five, six, or thousands of layers. There isn’t any impropriety in including claims which could possibly encompass more than one species. Further, and as was demonstrated, there is an absolute burden to search for embodiments in which Applicant is claiming a two-layer conduit, a three-layer conduit, and more than three layers in a conduit, since prior art might specifically not allow two layers, or might specifically require exactly 50 layers. The Examiner must understand what invention they are searching without having to search hundreds of . 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1m 10 are objected to because of the following informalities:  
Claim 1 is objected to for claiming “an conduit”. 
Claim 10 is objected to for claiming the layers are “generally aligned” along an axial direction of the conduit, when it is unclear what it means to be “generally aligned” (e.g. as compared to being aligned, or not aligned). The specification hasn’t provided any guidance on this term sufficient to render its interpretation clear. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for there being more than three layers (for example, four layers), does not reasonably provide enablement for “at least two layers” or “at least three layers”. Notably, this includes no upper limit to the number of layers which might be present, and the disclosure isn’t reasonably commensurate in scope with such an interpretation, which would all 100 layers, 1000 layers, 10,000 layers, etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/recreate the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite for claiming “at least two” of the at least three layers have a specific surface porosity and then claim “at least two” of the at least three layers have a specific orientation which are offset relative to each other. However, the claim doesn’t specify appropriately whether or not these “at least two” layers are actually the same two layers of the plurality, or whether they can be any of the at least three layers. The 
Claim 15 is indefinite for depending on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 7-11, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Karkowski et al. (US 5824050 A) hereinafter known as Karkowski in view of Holloway et al. (US 20030114917 A1) hereinafter known as Holloway.
Regarding claim 1 Karkowski discloses a conduit (Figure 10) suitable for implantation into a human/animal (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Karkowski was considered capable  the conduit comprising at least two layers (Figure 10; see also Column 4 lines 5-9),
wherein at least one of the at least two layers comprises a material having a sufficiently low surface porosity (Column 4 lines 55-60),
but is silent with regards to that “sufficiently low” porosity is exactly, and whether it falls between 1.9 to less than 15%. 
However, regarding claim 1 Holloway teaches wherein a multi-layer fluoropolymer conduit which has “sufficiently low porosity” so that it is a barrier to fluid includes a surface porosity of about 5% ([0042]-[0043]). Karkowski and Holloway are involved in the same field of endeavor, namely implantable conduits. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the conduit of Karkowski so that it included any porosity which was “sufficiently low” to prevent fluid penetration (about 5% or less) such as is taught by Holloway since it meets the boundaries of Karkowski’s desired disclosure and parameters. 
Regarding claim 2 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karkowski further discloses at least one of the at least two layers is plastically deformable (this is considered a material property. Karkowski discloses the material of the conduit includes expanded PTFE (Col 1 lines14-16), and ePTFE is inherently plastically deformable.).
claim 3 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karkowski further discloses at least one of the at least two layers comprises a fluoropolymer (abstract).
Regarding claim 4 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karkowski further discloses at least one of the at least two layers has a surface coating ([0016]).
Regarding claim 7 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karowski discloses the pores of at least one of the at least two layers ranging from 1-10 microns (Column 3 lines 30-31),
but is silent with regards to the layer having an average pore area.
However, since regardless of the shape of the pore (circular, square, etc.) the area (length x width) will be 1 square micron if the micron itself is 1 micron (1x1=1). Accordingly, regarding the average pore area, please see the explanation and rejection in conjunction to the average pore diameter, above, which the Examiner understands holds water here as well. 
Regarding claim 8 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karowski further discloses at least one of the at least two layers has a pore diameter of less than or about 1 micron (Column 3 lines 30-31),
but is silent with regards to the average pore diameter.
claim 8 Karowski discloses the pores of the layer range from 1-10 microns (Column 3 lines 30-31). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In this case, although the “average” pore diameter is not discussed, the dimensions of the pores are so close that prima facie one skilled in the art would have expected them to have the same properties: Karowski discloses the range of pore sizes being from about 1-10 microns, indicating that the pores could all comprise 1 micron pores, and thus leading to an average pore diameter of 1 micron as well. 
Regarding claim 9 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Holloway further teaches that a multi-layer conduit can have at least one layer with a thickness of less than or about 0.1 mm ([0035], [0043], [0046] all of the layers are described as being capable of having a thickness of less than 100 microns (e.g. 10 microns for each layer).). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the conduit of the Karkowski Holloway Combination so that the thickness of one of the layers was less than or about 0.1 mm such as is taught by Holloway since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. Notably, the thickness of each layer of the device is obviously chosen so that it can have a range of 
Regarding claim 10 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karkowski further discloses at least one of the at least two layers is generally aligned along an axial direction of the conduit (Figure 10 all the layers are understood to be “generally aligned” along the longitudinal axis as they surround the axis).
Regarding claim 11 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Holloway further teaches the at least two layers have a total thickness of less than or about 0.1 mm (see the explanation/rejection/reasoning to combine in the rejection to claim 9 above: each layer can have a thickness of 10 microns, and two 10 micron layers together would have a total thickness of 20 microns, which is much less than 0.1 mm).
Regarding claim 13 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karkowski further discloses the at least two layers are separably manufacturable (wherein Karkowski further discloses the at least two layers are separably manufacturable (The applicant is advised that this is a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product the claimed structure from Karkowski, since all the structural limitations of the claim appear to be met.  See MPEP § 2113.). See also Col 4 lines 5-7).).
Regarding claims 14-15 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karkowski further discloses the at least two layers comprises at least three layers (Figure 10 items a, b, c), 
wherein two of the at least three layers have a “sufficiently low” surface porosity (Column 4 lines 55-60 “at least one” indicates two of the layers can have this “sufficiently low” porosity) 
and wherein the Combination teaches the porosity of 1.9-15% (see the explanation/rejection to claim 1 above),
and wherein Karkowski further discloses the layers have “orientations” that are offset 
and wherein at least two of the at least three layers have orientations that are offset by an angle of at least 10 degrees relative to each other (or about 10 degrees to about 90 degrees) (clm 15)  (the layers are understood to have “orientations” which are offset, since any layer within the conduit of Karkowski or the Karkowski Holloway Combination can be considered to be “oriented” in any Alternatively the Examiner notes that Karkowski specifies their material as being PTFE with oriented nodes/fibril structures, with different layers having those nodes/fibrils as being offset from one another in order to allow the inherent anisotropic properties of expanded PTFE to shine through to help mimic each of the layers of a natural blood vessel, which Karkowski’s conduit is designed to support/replace. Karkowski also discloses their innermost and outermost layer as having their nodes/fibrils oriented in one direction, and the middle layer having a different orientation, with their nodes/fibrils oriented “across” the common direction of the first/third layers (Karkowski claim 7). While this specific angle of the crosswise orientation isn’t specifically discussed, the angle would inherently be at least about 1 degree and up to 90 degrees, since all of these orientations would be considered to be non-parallel, or “across” one another. Accordingly, all these values in between 1-90 degrees are understood to be disclosed, or at least made obvious in view of Karkowski. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980) and the variable and its ranges have already been given to us by Karkowski’s wording, any of these degrees, including above 10 degrees and between about 10 and about 90 degrees, would have been disclosed, or at least made obvious, in light of Karkowski’s disclosure. See also MPEP 2143 (I)(E).).

Claims 5-6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawkowski in view of Holloway as is applied above, as is evidenced by Lenz et al. (US 5607478 A) hereinafter known as Lenz.
Regarding claim 5 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karkowski further discloses at least one of the two layers is anisotropic (Column 1 lines 14-18, 27-39, 44-51, 56-61; Column 3 lines 22-23, 25-27 the material is a PTFE material with a node and fibril microstructure with axially oriented nodes and fibers; a node/fibril microstructure which has axial 
Regarding claim 6 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
wherein Karkowski further the at least two layers are anisotropic (see rejection to claim 5 above. See also Karkowski Column 3 lines 25-33 and 36-41 each layer is constructed of this anisotropic material.).
Regarding claim 12 the Karkowski Holloway Combination teaches the conduit of claim 1 substantially as is claimed,
but is silent with regards to the suture retention strength of one of the layers.
However, regarding claim 12 the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the Karowski Holloway Combination teaches all the structural features of the claimed invention (as detailed above) and was therefore considered to anticipate the cited functional limitations of having a specific suture retention strength. Notably, this is understood to be related to the material and porosity (both of which are taught by the Combination as the claims require). Further, Lentz teaches that a material layer made of an expanded PTFE material has a suture retention strength of 421 g (Column 6 table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/02/22